TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MARCH 6, 2014



                                       NO. 03-11-00711-CV


 Dorothy N. Carter, Independent Executor of the Estate of Gertrude Emma Anna Haley,
                                 Deceased, Appellant

                                                  v.

                                   Patsy J. Campbell, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                 AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the order signed by the trial court on October 4, 2011. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. The appellant shall pay

all costs relating to this appeal, both in this Court and the court below.